Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Grandinetti on 06/29/2021.

The application has been amended as follows: 
Claim 13:  A system for coating a field joint of a pipeline, the system comprising:
a mould tool positionable around the field joint to define a mould cavity of a first volume;
a body comprising a thermoplastics material, the body being arranged to fit into the mould cavity and having a second volume selected such that the body can fit into the mould cavity, wherein the body comprises, in longitudinally outward succession from a longitudinal center, a relatively thick central portion and ramp surfaces leading to relatively thin end portions; and a heating system for heating the body in the mould cavity to effect thermal expansion of the thermoplastics material; 

Cancel claims 22 and 23.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant has amended claims to overcome the applied prior art of references. The cited prior art of references alone or in combination fails to disclose or provide any motivation of “…wherein the body comprises, in longitudinally outward succession from a longitudinal center, a relatively thick central portion and ramp surface leading to relatively thin end portions…” The benefit of doing so would have been to mitigate corrosion of the pipeline and optionally also to insulate the fluids that the pipeline carries. Thus, allowable limitations in combination with other limitations area allowed at the time of invention and over the cited prior art of references. Claims 13-17 and 19-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746